DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
‘body information obtaining unit’ in claim(s) 2; 
‘posture information evaluating unit’ in claim(s) 2;
‘joint motion range measuring unit’ in claim(s) 2-6; and
‘exercise feedback provider’ in claim(s) 7. 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Objections
Claim(s) 1 and 8 is/are objected to because of the following informalities. Appropriate correction is required:  
In claim(s) 1 and 8, the term ‘the subject’s joints’ should be amended to recite ‘joints of the subject’; the subsequent term ‘a joint’ should then be amended to recite ‘a joint of the subject’s joints’
In claim(s) 1 and 8, the term ‘a gravity line and median line’ should be amended to recite ‘a gravity line and a median line’. 

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 1-7, 8-11, and 14 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 
Claim(s) 1-7 recites functional limitations of the system in active-tense language: ‘processor obtaining the body information…evaluating the posture information … measuring the joint motion’ in claim(s) 1; ‘obtaining’ and ‘measuring’ in claim(s) 2; ‘remeasures’ and ‘excludes’ in claim(s) 3-4 and 6; ‘measures’ in claim(s) 5; ‘providing’ in claim(s) 7. 
In each instance of active tense language in the above claim(s), the language encompasses both an apparatus and the method steps of using the apparatus.  A single claim which claims both an apparatus and the method steps of using the apparatus is indefinite under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph, because it creates confusion as to when direct infringement occurs.  (MPEP 2173.05(p) citing In re Katz Interactive Call Processing Patent Litigation, 639 F.3d 1303, 97 USPQ2d 1737 (Fed.  Cir.  2011)).  
Examiner suggests amending the functional limitations throughout claim(s) 1-16 to instead recite that the functional components are configured to perform the claimed functions: e.g., the processor ‘configured to obtain’ , the unit(s) ‘configured to remeasure’ — and mutatis mutandis for all other such instances throughout claim(s) 1-7 — in order to resolve the issue of clarity and where Examiner interprets the claims as such. By way of contrast, claim(s) 8-14 do not encounter such an issue as the claim(s) recite method tense steps in a statutory category of method claim(s).

Claim(s) 3 and 10 recite the limitation
 ‘the joint motion range measuring unit remeasures a joint motion range by sensing motion of the feature points except for the reference point and the motion point of the feature points or excludes an angle for the motion from the measured joint motion range’

which reads as a run-on clause that does not clearly separate the options therein. The consecutive recitation of ‘except’ then ‘and’ then ‘or’ does not make clear how the functions are understood as separate functions / options.  To wit: which elements are ‘excepted’ vs. which elements are requisite by the ‘and’ and ‘or’ operator occurring after such an ‘excepting’ clause?  
Examiner suggests amending the limitation of claim(s) 3 to better format and/or recite the particular options available such as: 
‘the joint motion range measuring unit is configured to remeasure :	sensing motion of the feature points except for the reference point and except for the motion point of the feature points;
or by excluding an angle for the motion from the measured joint motion range’

with a similar suggested amendment mutatis mutandis for claim(s) 10 and where Examiner interprets the claim(s) according to such a suggestion. 
Claim(s) 4 and 11 encounter substantially similar issues of run-on limitations with unclear options mutatis mutandis.  Examiner suggests amending the body of claim(s) 4 to recite: 
wherein the joint motion range measuring unit is configured to remeasure : a movement of the gravity line or the median line; 
and upon sensing a movement of a first connection point, except for the motion point, extended and connected via the connection line from the reference point among the feature points.

 with a similar suggested amendment mutatis mutandis for claim(s) 11 and where Examiner interprets the claim(s) according to such a suggestion. 

Claim(s) 14 depends upon itself — the scope of claim(s) 14 is thus wholly unclear.  Examiner suggests amending claim(s) 14 to depend from claim(s) 10 and interprets the claim(s) as such.  

Claim(s) 4-6 is/are rejected due to its/their dependence on claim 3. 
Claim(s) 9-11 is/are rejected due to its/their dependence on claim 8. 
	
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim(s) 1-14 is/are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Representative claim(s) 1 recites 
1. A system for measuring body information, posture information, and a joint motion range, the system comprising:
a target image display forming a skeleton image of a subject on a grid pattern with a predetermined unit length and coordinates via image processing by a three-dimensional (3D) depth camera, 
specifying, on the skeleton image, feature points corresponding to the subject's joints, a reference point corresponding to a measurement target among the feature points, and a motion point corresponding to a joint moving with respect to the reference point, and generating a connection line connecting the feature points;
and an information processor obtaining the body information from the skeleton image using the feature points, the connection line, the grid pattern, and a gravity line and median line of the subject, 
evaluating the posture information according to a preset posture classification criterion, 
and measuring the joint motion range by tracking motion of the motion point with respect to the reference point.

The recitation of a system for measuring body information and joint range comprising a display to form a skeleton image on a grid pattern specifying feature points and processor which obtains body information from the image, evaluates posture information according to criterion, and measures the joint range by tracking a motion point encompasses performance of the limitation in the mind but for the recitation of mere extrasolutionary activity (i.e., data gathering and output) (2019 Patent Eligibility Guidance – hereafter ‘2019 PEG’ - p. 55; see also MPEP § 2106.05(a), (d) and (g)).  For example, ‘specifying’ on an image various landmark feature points to then ‘obtain’ anatomical body information to then ‘evaluate’ a posture and ‘measure’ a joint range encompasses a clinician reviewing video footage of a subject, (mentally) assigning feature points to the subject’s limbs, (mentally) determining (obtaining) ‘information’ about the subject’s body (height, length(s)), and then (mentally) ‘evaluating’ the subject’s posture and (mentally) ‘measuring’ the subjects joint ROMs (range-of-motion).  If a claim, under BRI, covers performance of the limitations in the mind but for the mere recitation of extrasolutionary activity (measurements on a display) and otherwise generic computing units (processor), then the claim falls within the “Mental Processes” grouping of abstract ideas.  Accordingly, the claim recites an abstract idea under step 2A prong one of the Mayo framework as set forth in the 2019 PEG.
This judicial exception is not integrated into a practical application.  Claim 1 only recites additional elements of extrasolutionary activity — in particular, data gathering via a generic ‘display’ obtained from 3D camera data from which various measurement ‘points’ are determined —  without further sufficient detail as to the display or the 3D camera that would tie the abstract portions of the claim into a specific practical application. See 2019 PEG p. 55 - the instant claim, for example, does not tie into a particular machine, a sufficiently particular form of data or signal collection, or a sufficiently particular form of output/alerting/display in a manner that would constitute the performance of the abstract portions of the claim(s) by or with a machine that is integral to the claim(s).  Independent claim(s) 8 encounter the same issues as claim(s) 1 mutatis mutandis.  Dependent claim(s) 2-6 and 9-13 merely add detail to the abstract portions of the claim but do not otherwise encompass any additional elements which tie the claim(s) into a particular application / integration (claim(s) 2-6 reciting generic ‘units’ which encompass mere computer instructions to carry out an otherwise wholly abstract idea).  Dependent claim(s) 7 and 14 encounter the same issues as their respective independent claims from which they depend in that they encompass insignificant extrasolutionary activity which is not adequately tied to a particular application — the provision of an exercise recommendation having no specific integration with the abstract portions of the independent claim(s) nor reciting a particular physical implementation of such a recommendation.  Accordingly, claim(s) 1-14 are not integrated into a practical application under step 2A prong two.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of extrasolutionary activity (data gathering) as presently recited cannot amount to significantly more than an abstract idea.  MPEP § 2106.05(g) establishes that mere data gathering for determining a result and nominal output of the result does not amount to significantly more:
2106.05(g)    Insignificant Extra-Solution Activity 
Another consideration when determining whether a claim integrates the judicial exception into a practical application in Step 2A Prong Two or recites significantly more in Step 2B is whether the additional elements add more than insignificant extra-solution activity to the judicial exception. The term "extra-solution activity" can be understood as activities incidental to the primary process or product that are merely a nominal or tangential addition to the claim. Extra-solution activity includes both pre-solution and post-solution activity. An example of pre-solution activity is a step of gathering data for use in a claimed process, e.g., a step of obtaining information about credit card transactions, which is recited as part of a claimed process of analyzing and manipulating the gathered information by a series of steps in order to detect whether the transactions were fraudulent. An example of post-solution activity is an element that is not integrated into the claim as a whole, e.g., a printer that is used to output a report of fraudulent transactions, which is recited in a claim to a computer programmed to analyze and manipulate information about credit card transactions in order to detect whether the transactions were fraudulent. 
As explained by the Supreme Court, the addition of insignificant extra-solution activity does not amount to an inventive concept, particularly when the activity is well-understood or conventional. Parker v. Flook, 437 U.S. 584, 588-89, 198 USPQ 193, 196 (1978). In Flook, the Court reasoned that "[t]he notion that post-solution activity, no matter how conventional or obvious in itself, can transform an unpatentable principle into a patentable process exalts form over substance. A competent draftsman could attach some form of post-solution activity to almost any mathematical formula". 437 U.S. at 590; 198 USPQ at 197; Id. (holding that step of adjusting an alarm limit variable to a figure computed according to a mathematical formula was "post-solution activity"). See also Mayo Collaborative Servs. v. Prometheus Labs. Inc., 566 U.S. 66, 79, 101 USPQ2d 1961, 1968 (2012) (additional element of measuring metabolites of a drug administered to a patient was insignificant extra-solution activity).
Examiners should carefully consider each claim on its own merits, as well as evaluate all other relevant considerations, before making a determination of whether an element (or combination of elements) is insignificant extra-solution activity. In particular, evaluation of the particular machine and particular transformation considerations (see MPEP § 2106.05(b) and (c), respectively), the well-understood, routine, conventional consideration (see MPEP § 2106.05(d)), and the field of use and technological environment consideration (see MPEP § 2106.05(h)) may assist examiners in making a determination of whether an element (or combination of elements) is insignificant extra-solution activity. Note, however, that examiners should not evaluate the well-understood, routine, conventional consideration in the Step 2A Prong Two analysis, because that consideration is only evaluated in Step 2B.
This consideration is similar to factors used in past Office guidance (for example, the now superseded Bilski and Mayo analyses) that were described as mere data gathering in conjunction with a law of nature or abstract idea. When determining whether an additional element is insignificant extra-solution activity, examiners may consider the following: 
(1) Whether the extra-solution limitation is well known. See Bilski v. Kappos, 561 U.S. 593, 611-12, 95 USPQ2d 1001, 1010 (2010) (well-known random analysis techniques to establish the inputs of an equation were token extra-solution activity); Flook, 437 U.S. at 593-95, 198 USPQ at 197 (a formula would not be patentable by only indicating that is could be usefully applied to existing surveying techniques); Intellectual Ventures I LLC v. Erie Indem. Co., 850 F.3d 1315, 1328-29, 121 USPQ2d 1928, 1937 (Fed. Cir. 2017) (the use of a well-known XML tag to form an index was deemed token extra-solution activity). Because this overlaps with the well-understood, routine, conventional consideration, it should not be considered in the Step 2A Prong Two extra-solution activity analysis.
(2) Whether the limitation is significant (i.e. it imposes meaningful limits on the claim such that it is not nominally or tangentially related to the invention). See Ultramercial, Inc. v. Hulu, LLC, 772 F.3d 709, 715-16, 112 USPQ2d 1750, 1755 (Fed. Cir. 2014) (restricting public access to media was found to be insignificant extra-solution activity); Apple, Inc. v. Ameranth, Inc., 842 F.3d 1229, 1242, 120 USPQ2d 1844, 1855 (Fed. Cir. 2016) (in patents regarding electronic menus, features related to types of ordering were found to be insignificant extra-solution activity). This is considered in Step 2A Prong Two and Step 2B. 
(3) Whether the limitation amounts to necessary data gathering and outputting, (i.e., all uses of the recited judicial exception require such data gathering or data output). See Mayo, 566 U.S. at 79, 101 USPQ2d at 1968; OIP Techs., Inc. v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1092-93 (Fed. Cir. 2015) (presenting offers and gathering statistics amounted to mere data gathering). This is considered in Step 2A Prong Two and Step 2B.
Below are examples of activities that the courts have found to be insignificant extra-solution activity: 
Mere Data Gathering:
i. Performing clinical tests on individuals to obtain input for an equation, In re Grams, 888 F.2d 835, 839-40; 12 USPQ2d 1824, 1827-28 (Fed. Cir. 1989);
Some cases have identified insignificant computer implementation as an example of insignificant extra-solution activity. See e.g., Fort Props., Inc. v. Am. Master Lease LLC, 671 F.3d 1317, 1323-24, 101 USPQ2d 1785, 1789-90 (Fed. Cir. 2012); Bancorp Servs., LLC v. Sun Life Assur. Co. of Canada, 687 F.3d 1266, 1280-81, 103 USPQ2d 1425, 1434-35 (Fed. Cir. 2012). Other cases have considered these types of limitations as mere instructions to apply a judicial exception. See MPEP § 2106.05(f) for more information about insignificant computer implementation.
For claim limitations that add insignificant extra-solution activity to the judicial exception (e.g., mere data gathering in conjunction with a law of nature or abstract idea), examiners should explain in an eligibility rejection why they do not meaningfully limit the claim. For example, an examiner could explain that adding a final step of storing data to a process that only recites computing the area of a space (a mathematical relationship) does not add a meaningful limitation to the process of computing the area. For more information on formulating a subject matter eligibility rejection, see MPEP § 2106.07(a). 
	Thus, the display and provision of an exercise recommendation cannot provide an inventive concept as neither element is significantly more than generic pre- and pos-solution activity under step 2B.  The claim(s) are not patent eligible.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-2 and 8-9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Utsunomiya (US 20150324637 A1).
Examiner notes: for brevity, economy, and clarity of reading, select of the claims are addressed jointly herein when instances of limitations with verbatim or near-verbatim similarity are recited in the body of differently numbered claims.

For claim(s) 1 and 8, Utsunomiya teaches A system and  method for measuring body information, posture information, and a joint motion range, [entire disclosure – see at least abstract] the system comprising:
a target image display (and method step of) forming a skeleton image [skeleton in ¶¶62-66]  of a subject on a grid pattern [X, Y, Z pixel coordinate system of ¶63 constitute(s), under BRI, a form of a ‘grid pattern’] with a predetermined unit length and coordinates [Figs. 3B-C] via image processing by a three-dimensional (3D) depth camera [11-12 in ¶¶59-60], 
(a system function and method step of) specifying, on the skeleton image, feature points corresponding to the subject's joints [joints 2a-t in Figs. 3B-C], a reference point corresponding to a measurement target among the feature points, [any of 2a-t can be each a reference point and/or a measurement target — see selective measurement in ¶67] and a motion point corresponding to a joint moving with respect to the reference point, and generating a connection line connecting the feature points; [skeleton lines in Figs. 3B-C] 
and an information processor (and method step of) obtaining the body information from the skeleton image using the feature points, the connection line, the grid pattern, [positional relationship between joints in ¶¶69-72 constitute(s), under BRI, a form of obtaining ‘body information’ (i.e., information about location and relation of joints identified in/on body)] and a gravity line and median line of the subject, [center points and gravity point of subject in ¶120 and ¶¶235-236, ¶¶295-296 in Figs. 28B and 29B] 
(a system function and method step of) evaluating the posture information according to a preset posture classification criterion using the feature points, the connection line, the grid pattern, the gravity line, and the median line, [posture matching in ¶64, ¶¶68-69 including through joint/limb coordinate system as in ¶¶68-69 (having therein feature points, connection line, grid pattern, gravity and median lines)]
and measuring the joint motion range by tracking motion of the motion point with respect to the reference point. [ROM in ¶69] 

For claim(s) 2 and 9, Utsunomiya teaches a body information obtaining unit (and method step of) obtaining the body information including left-right symmetry information and physical numerical information about the subject's body length, angle, or ratio from the skeleton image using the feature points, the connection line, the grid pattern, the gravity line, and the median line; [left-right symmetry information obtained via evaluation of walking through steps, shoulders, and center point in ¶¶105-122 esp. ¶¶119-120] 
a posture information evaluating unit obtaining and evaluating the posture information from the skeleton image according to the preset posture classification criterion, using the gravity line and the median line; [posture evaluation from matching (i.e., classification criterion) including body center points in ¶¶62-69] 
and a joint motion range measuring unit measuring the joint motion range by tracking the motion of the motion point with respect to the reference point. [¶69] 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 3 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Utsunomiya in view of Sunagawa (US 20120000300 A1).
For claim(s) 3 and 10, Utsunomiya fails to teach the joint motion range measuring unit remeasures a joint motion range by (optionally – see § 112(b) rejection) excluding an angle for a motion from the measured joint motion range. 
Sunagawa teaches a body posture and joint motion evaluation system and method including a step / function where a joint motion range is remeasured by excluding an angle for a motion from a measured joint motion range [subtraction of pelvis angle (a form of exclusion) in ¶¶247-252 esp. ¶247 and ¶252 from upper body joint range (i.e., torso motion range)]. 
It would have been obvious to one of ordinary skill at the time the invention was filed to modify the joint motion range measurement function and step of Utsunomiya to incorporate the remeasurement via angle subtraction (i.e., exclusion) of Sunagawa in order to correct for compensatory movements (called vicarious movements in Sunagawa) of the subject. As motivated by Sunagawa ¶247. 

Claim(s) 7 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Utsunomiya in view of Elliott (US 20140228985 A1).
For claim(s) 7 and 14, Utsunomiya fails to teach an exercise feedback provider providing exercise recommendation information based on the body information, the posture information, and the joint motion range.
Elliott teaches a system and method for measuring body information and joint motion range [abstract, ¶¶50-51, ¶¶56-58] including an exercise feedback provider (and providing step) to provide exercise recommendation information based on body information, posture information, and joint motion range(s) [exercise tailoring from posture, motion capture, and joint mobility is/are central inventive feature(s) detailed throughout the majority (if not the entirety) of the disclosure of Elliott – see most succinctly ¶44, more detail throughout ¶¶56-71 esp. ¶¶67-70]. 
It would have been obvious to one of ordinary skill at the time the invention was filed to modify the system and method of Utsunomiya to incorporate the exercise recommendation information providing of Elliott (e.g., as a function/step that occurs once ROM and other information have been determined in Utsunomiya) in order to aid in improving the subject’s mobility and reducing the potential for current and/or future injury. As motivated by Elliott ¶44. 

In consideration of Examiner’s interpretation and citation for the ‘excluding’ language of claim(s) 3 and 10, and in earnest and good faith advancement of prosecution, claim(s) 3 and 10 is/are alternately rejected under 35 U.S.C. 103 as being unpatentable over Utsunomiya in view of Noda (US 20180153445 A1).
For claim(s) 3 and 10, Utsunomiya fails to teach the joint measuring unit (and method step of) remeasuring a joint range by (optionally) excluding an angle for the motion from the measured joint range.  
Noda teaches a system for evaluating a joint motion range [abstract, ¶53] including where a joint measuring unit remeasures a joint motion range by excluding an angle for a motion from a measured joint motion range [excluding of improper posture angles in ¶72 including of ‘subsequent’ selection of candidates in ¶90 (i.e., a ‘remeasure’); see also ¶96, ¶201]. 
It would have been obvious to one of ordinary skill at the time the invention was filed to modify the join measuring unit of Utsunomiya to incorporate the remeasuring of a joint range via excluding of an angle for a motion as taught by Noda (i.e., to include the improper angle excluding step of Noda in the range of motion determination of ¶¶59-72 of Utsunomiya) in order to reduce loss of measurement/calculation accuracy. As motivated by Noda ¶201. 

Pertinent Prior Art
Prior art made of record and not relied upon which is considered pertinent to applicant's disclosure is provided in the Notice of References Cited (form PTO-892) herewith.   

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN S MELHUS whose telephone number is (571)272-5342. The examiner can normally be reached Monday - Friday | 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Chen can be reached on 571-272-3672. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BENJAMIN S MELHUS/           Examiner, Art Unit 3791